      Case 3:19-cv-00176-JLS-LL Document 6 Filed 03/29/19 PageID.74 Page 1 of 10




 1   Jayson M. Lorenzo (SBN 216973)
     Ryan J. Altomare (SBN 306581)
 2   J. LORENZO LAW
 3   2292 Faraday Ave., Ste. 100
     Carlsbad, CA 92008
 4
     Telephone: (760) 560-2515
 5   Facsimile: (877) 520-7900
 6
     Attorneys for Win Cramer
 7
 8                     UNITED STATES DISTRICT COURT
 9                  SOUTHERN DISTRICT OF CALIFORNIA
10
11
     CODING TECHNOLOGIES, LLC,         )      Case No.: 19cv0176 GPC LL
12
                                       )
13              Plaintiff,             )
14                                     )
          vs.                          )
15                                     )      DECLARATION OF JAYSON M.
16   JLAB, LLC, D/B/A JLAB AUDIO,      )      LORENZO REGARDING
                                       )      NOTICE OF BANKRUPTCY
17
                                       )
18              Defendants.            )
19
                                       )
                                       )
20                                     )
21   _________________________________ )
22
23
24
25
26
27
28




                                        -1-
      Case 3:19-cv-00176-JLS-LL Document 6 Filed 03/29/19 PageID.75 Page 2 of 10




 1         I, Jayson M. Lorenzo, hereby declare and state as follows:
 2         1.     I am an attorney duly licensed to practice before all courts of the
 3   State of California and have been admitted to the Southern District of California.
 4   I am the attorney for Win Cramer only and do not represent JLab, LLC. I make
 5   this declaration on my personal and firsthand knowledge and, if called and sworn
 6   as a witness, I could and would testify competently hereto.
 7
           2.     Win Cramer was the former President of JLab, LLC. He no longer
 8
     works for JLab, LLC or has any relationship with that entity as JLab, LLC, filed
 9
     for bankruptcy in October 2015.
10
           3.     Attached hereto as Exhibit 1 is a true and correct copy of the
11
     Voluntary Petition for Bankruptcy I obtained from PACER for JLab, LLC.
12
13
           4.     Attached hereto as Exhibit 2 is a true and correct copy of the Notice

14
     of Bankruptcy Filing that I also obtained from PACER for JLab, LLC.

15         5.     Mr. Cramer was served with a copy a summons and complaint
16   intended for JLab, LLC on March 12, 2019. He is unaware of who to forward
17   this information to or who would be handling this matter on behalf of JLab, LLC
18   since it is in bankruptcy.
19         6.     I advised Mr. Cramer it would be prudent and responsible to advise
20   the Court and Plaintiff of JLab's bankruptcy proceeding since Mr. Cramer has no
21   authority to accept service or respond on JLab, LLC's behalf.
22
           I , declare under penalty of perjury pursuant to the laws of the United
23
     States of America that the foregoing facts are true and correct.
24
25
     Date: March 29, 2019              By:____/s/ Jayson M. Lorenzo____________
26                                          JAYSON M. LORENZO
27
28




                                             -2-
Case 3:19-cv-00176-JLS-LL Document 6 Filed 03/29/19 PageID.76 Page 3 of 10




                  EXHIBIT 1
B1 (Official FormCase
                 1)Case   3:19-cv-00176-JLS-LL
                    (04/13) 15-41920 Doc 1 Filed       Document
                                                           10/30/156                          Filed 03/29/19
                                                                                              Entered         PageID.77
                                                                                                       10/30/15 11:43:42 Page
                                                                                                                          Desc4Main
                                                                                                                                of 10
                               UNITED STATES BANKRUPTCY Document
                                                        COURT                                 Page 1 of 4
                                                                                                                                    VOLUNTARY PETITION
                                     Eastern  District
                                     __________ Districtof
                                                         ofTexas
                                                           __________
 Name of Debtor (if individual, enter Last, First, Middle):                                   Name of Joint Debtor (Spouse) (Last, First, Middle):
 Jlab, LLC
 All Other Names used by the Debtor in the last 8 years                                       All Other Names used by the Joint Debtor in the last 8 years
 (include married, maiden, and trade names):                                                  (include married, maiden, and trade names):


 Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN)/Complete EIN                Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN)/Complete EIN
 (if more than one, state all):                                                               (if more than one, state all):
 XX-XXXXXXX
 Street Address of Debtor (No. and Street, City, and State):                                  Street Address of Joint Debtor (No. and Street, City, and State):
 711 Bishop Road, Suite 280
 Plano, TX
                                                                    ZIP CODE 75024                                                                         ZIP CODE
 County of Residence or of the Principal Place of Business:                                   County of Residence or of the Principal Place of Business:
 Collin
 Mailing Address of Debtor (if different from street address):                                Mailing Address of Joint Debtor (if different from street address):



                                                                 ZIP CODE                                                                                  ZIP CODE
 Location of Principal Assets of Business Debtor (if different from street address above):
                                                                                                                                                        ZIP CODE
                           Type of Debtor                                        Nature of Business                         Chapter of Bankruptcy Code Under Which
                       (Form of Organization)                        (Check one box.)                                          the Petition is Filed (Check one box.)
                          (Check one box.)
                                                                           Health Care Business                      ✔      Chapter 7                  Chapter 15 Petition for
        Individual (includes Joint Debtors)                                Single Asset Real Estate as defined in           Chapter 9                  Recognition of a Foreign
        See Exhibit D on page 2 of this form.                              11 U.S.C. § 101(51B)                             Chapter 11                 Main Proceeding
 ✔      Corporation (includes LLC and LLP)                                 Railroad                                         Chapter 12                 Chapter 15 Petition for
        Partnership                                                        Stockbroker                                      Chapter 13                 Recognition of a Foreign
        Other (If debtor is not one of the above entities, check           Commodity Broker                                                            Nonmain Proceeding
        this box and state type of entity below.)                          Clearing Bank
                                                                     ✔     Other
                        Chapter 15 Debtors                                       Tax-Exempt Entity                                         Nature of Debts
 Country of debtor’s center of main interests:                                (Check box, if applicable.)                                  (Check one box.)
                                                                                                                         Debts are primarily consumer     ✔ Debts are
                                                                          Debtor is a tax-exempt organization            debts, defined in 11 U.S.C.        primarily
 Each country in which a foreign proceeding by, regarding, or             under title 26 of the United States            § 101(8) as “incurred by an        business debts.
 against debtor is pending:                                               Code (the Internal Revenue Code).              individual primarily for a
                                                                                                                         personal, family, or
                                                                                                                         household purpose.”
                                Filing Fee (Check one box.)                                                                  Chapter 11 Debtors
                                                                                              Check one box:
 ✔      Full Filing Fee attached.                                                                 Debtor is a small business debtor as defined in 11 U.S.C. § 101(51D).
                                                                                                  Debtor is not a small business debtor as defined in 11 U.S.C. § 101(51D).
        Filing Fee to be paid in installments (applicable to individuals only). Must attach
        signed application for the court’s consideration certifying that the debtor is        Check if:
        unable to pay fee except in installments. Rule 1006(b). See Official Form 3A.             Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                                                  insiders or affiliates) are less than $2,490,925 (amount subject to adjustment
        Filing Fee waiver requested (applicable to chapter 7 individuals only). Must              on 4/01/16 and every three years thereafter).
        attach signed application for the court’s consideration. See Official Form 3B.        -----------------------------------
                                                                                              Check all applicable boxes:
                                                                                                  A plan is being filed with this petition.
                                                                                                  Acceptances of the plan were solicited prepetition from one or more classes
                                                                                                  of creditors, in accordance with 11 U.S.C. § 1126(b).
 Statistical/Administrative Information                                                                                                                      THIS SPACE IS FOR
                                                                                                                                                             COURT USE ONLY
           Debtor estimates that funds will be available for distribution to unsecured creditors.
 ✔         Debtor estimates that, after any exempt property is excluded and administrative expenses paid, there will be no funds available for
           distribution to unsecured creditors.
 Estimated Number of Creditors
 ✔
 1-49          50-99          100-199           200-999    1,000-          5,001-         10,001-         25,001-          50,001-           Over
                                                           5,000           10,000         25,000          50,000           100,000           100,000

 Estimated Assets
 ✔
 $0 to         $50,001 to     $100,001 to       $500,001   $1,000,001      $10,000,001    $50,000,001     $100,000,001      $500,000,001     More than
 $50,000       $100,000       $500,000          to $1      to $10          to $50         to $100         to $500           to $1 billion    $1 billion
                                                million    million         million        million         million
 Estimated Liabilities
                                                ✔
 $0 to         $50,001 to     $100,001 to       $500,001   $1,000,001      $10,000,001    $50,000,001     $100,000,001      $500,000,001     More than
 $50,000       $100,000       $500,000          to $1      to $10          to $50         to $100         to $500           to $1 billion    $1 billion
                                                million    million         million        million         million
B1 (Official FormCase
                 1)Case   3:19-cv-00176-JLS-LL
                     (04/13) 15-41920 Doc 1 Filed              Document
                                                                    10/30/156 Filed  Entered  03/29/19
                                                                                                   10/30/15     PageID.78
                                                                                                                   11:43:42 Page       Desc5Main   of 10                  Page 2
 Voluntary Petition                                            Document              Page 2 of 4
                                                                                     Name   of Debtor(s):
 (This page must be completed and filed in every case.)                                                   Jlab, LLC
                                     All Prior Bankruptcy Cases Filed Within Last 8 Years (If more than two, attach additional sheet.)
 Location                                                                            Case Number:                                      Date Filed:
 Where Filed:
 Location                                                                            Case Number:                                      Date Filed:
 Where Filed:
                      Pending Bankruptcy Case Filed by any Spouse, Partner, or Affiliate of this Debtor (If more than one, attach additional sheet.)
 Name of Debtor:                                                                     Case Number:                                      Date Filed:
                      See Attached Statement
 District:                                                                                      Relationship:                                    Judge:



                                         Exhibit A                                                                                  Exhibit B
 (To be completed if debtor is required to file periodic reports (e.g., forms 10K and                               (To be completed if debtor is an individual
 10Q) with the Securities and Exchange Commission pursuant to Section 13 or 15(d)                                   whose debts are primarily consumer debts.)
 of the Securities Exchange Act of 1934 and is requesting relief under chapter 11.)
                                                                                                I, the attorney for the petitioner named in the foregoing petition, declare that I have
                                                                                                informed the petitioner that [he or she] may proceed under chapter 7, 11, 12, or 13
                                                                                                of title 11, United States Code, and have explained the relief available under each
                                                                                                such chapter. I further certify that I have delivered to the debtor the notice required
                                                                                                by 11 U.S.C. § 342(b).
        Exhibit A is attached and made a part of this petition.
                                                                                                X
                                                                                                    Signature of Attorney for Debtor(s)       (Date)

                                                                                      Exhibit C
 Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety?

        Yes, and Exhibit C is attached and made a part of this petition.

 ✔      No.



                                                                                      Exhibit D
 (To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)

       Exhibit D, completed and signed by the debtor, is attached and made a part of this petition.

 If this is a joint petition:

        Exhibit D, also completed and signed by the joint debtor, is attached and made a part of this petition.




                                                                      Information Regarding the Debtor - Venue
                                                                                (Check any applicable box.)
              ✔        Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for 180 days immediately
                       preceding the date of this petition or for a longer part of such 180 days than in any other District.

              ✔        There is a bankruptcy case concerning debtor’s affiliate, general partner, or partnership pending in this District.

                       Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this District, or has
                       no principal place of business or assets in the United States but is a defendant in an action or proceeding [in a federal or state court] in this
                       District, or the interests of the parties will be served in regard to the relief sought in this District.


                                                   Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                                           (Check all applicable boxes.)

                          Landlord has a judgment against the debtor for possession of debtor’s residence. (If box checked, complete the following.)


                                                                                                (Name of landlord that obtained judgment)



                                                                                                (Address of landlord)

                          Debtor claims that under applicable nonbankruptcy law, there are circumstances under which the debtor would be permitted to cure the
                          entire monetary default that gave rise to the judgment for possession, after the judgment for possession was entered, and

                          Debtor has included with this petition the deposit with the court of any rent that would become due during the 30-day period after the filing
                          of the petition.

                          Debtor certifies that he/she has served the Landlord with this certification. (11 U.S.C. § 362(l)).
B1 (Official FormCase
                 1)Case   3:19-cv-00176-JLS-LL
                     (04/13) 15-41920 Doc 1 Filed                Document
                                                                   10/30/156 Filed
                                                                                Entered 03/29/19
                                                                                            10/30/15   PageID.79
                                                                                                          11:43:42 Page    Desc6Main  of 10                                  Page 3
 Voluntary Petition                                              Document       Page
                                                                                Name    3 of 4
                                                                                     of Debtor(s):
 (This page must be completed and filed in every case.)                                        Jlab, LLC
                                                                         Signatures
                    Signature(s) of Debtor(s) (Individual/Joint)                                   Signature of a Foreign Representative

 I declare under penalty of perjury that the information provided in this petition is true   I declare under penalty of perjury that the information provided in this petition is true
 and correct.                                                                                and correct, that I am the foreign representative of a debtor in a foreign proceeding,
 [If petitioner is an individual whose debts are primarily consumer debts and has            and that I am authorized to file this petition.
 chosen to file under chapter 7] I am aware that I may proceed under chapter 7, 11, 12
 or 13 of title 11, United States Code, understand the relief available under each such      (Check only one box.)
 chapter, and choose to proceed under chapter 7.
                                                                                                 I request relief in accordance with chapter 15 of title 11, United States Code.
 [If no attorney represents me and no bankruptcy petition preparer signs the petition] I         Certified copies of the documents required by 11 U.S.C. § 1515 are attached.
 have obtained and read the notice required by 11 U.S.C. § 342(b).
                                                                                                 Pursuant to 11 U.S.C. § 1511, I request relief in accordance with the
 I request relief in accordance with the chapter of title 11, United States Code,                chapter of title 11 specified in this petition. A certified copy of the
 specified in this petition.                                                                      order granting recognition of the foreign main proceeding is attached.

 X                                                                                           X
      Signature of Debtor                                                                        (Signature of Foreign Representative)

 X
      Signature of Joint Debtor                                                                  (Printed Name of Foreign Representative)

      Telephone Number (if not represented by attorney)
                                                                                                 Date
      Date
                                  Signature of Attorney*                                                 Signature of Non-Attorney Bankruptcy Petition Preparer

 X     /s/ Joe E. Marshall                                                                   I declare under penalty of perjury that: (1) I am a bankruptcy petition preparer as
      Signature of Attorney for Debtor(s)                                                    defined in 11 U.S.C. § 110; (2) I prepared this document for compensation and have
       Joe E. Marshall                                                                       provided the debtor with a copy of this document and the notices and information
      Printed Name of Attorney for Debtor(s)                                                 required under 11 U.S.C. §§ 110(b), 110(h), and 342(b); and, (3) if rules or
       Marshall Law                                                                          guidelines have been promulgated pursuant to 11 U.S.C. § 110(h) setting a maximum
      Firm Name                                                                              fee for services chargeable by bankruptcy petition preparers, I have given the debtor
                                                                                             notice of the maximum amount before preparing any document for filing for a debtor
        735 Plaza Blvd, Suite 200                                                            or accepting any fee from the debtor, as required in that section. Official Form 19 is
        Coppell, TX 75019                                                                    attached.
      Address
       972-393-3900
      Telephone Number                                                                           Printed Name and title, if any, of Bankruptcy Petition Preparer
       10/30/2015
      Date
                                                                                                 Social-Security number (If the bankruptcy petition preparer is not an individual,
 *In a case in which § 707(b)(4)(D) applies, this signature also constitutes a                   state the Social-Security number of the officer, principal, responsible person or
 certification that the attorney has no knowledge after an inquiry that the information          partner of the bankruptcy petition preparer.) (Required by 11 U.S.C. § 110.)
 in the schedules is incorrect.

                   Signature of Debtor (Corporation/Partnership)

 I declare under penalty of perjury that the information provided in this petition is true       Address
 and correct, and that I have been authorized to file this petition on behalf of the
 debtor.
                                                                                             X
 The debtor requests the relief in accordance with the chapter of title 11, United States        Signature
 Code, specified in this petition.

 X     /s/ Keith Driscoll                                                                        Date
      Signature of Authorized Individual
       Keith Driscoll                                                                        Signature of bankruptcy petition preparer or officer, principal, responsible person, or
      Printed Name of Authorized Individual                                                  partner whose Social-Security number is provided above.
       Manager, Mach Speed Holdings (sole member)
      Title of Authorized Individual                                                         Names and Social-Security numbers of all other individuals who prepared or assisted
       10/30/2015
                                                                                             in preparing this document unless the bankruptcy petition preparer is not an
      Date
                                                                                             individual.

                                                                                             If more than one person prepared this document, attach additional sheets conforming
                                                                                             to the appropriate official form for each person.

                                                                                             A bankruptcy petition preparer’s failure to comply with the provisions of title 11 and
                                                                                             the Federal Rules of Bankruptcy Procedure may result in fines or imprisonment or
                                                                                             both. 11 U.S.C. § 110; 18 U.S.C. § 156.
 Case
  Case3:19-cv-00176-JLS-LL
       15-41920 Doc 1 FiledDocument
                             10/30/156 Filed 03/29/19
                                       Entered         PageID.80
                                                10/30/15 11:43:42 Page
                                                                   Desc7Main
                                                                         of 10
                           Document    Page 4 of 4


                                  Exhibit 1 to Voluntary Petition - JLab
                                            Affiliated Debtors

Mach Speed Technologies, LLC
711 Bishop Road, Suite 280
Plano, TX 25024
Case filed 10/29/15 in E.D. of Texas


Bear River International, LLC
711 Bishop Road, Suite 280
Plano, TX 75024
Case filed 10/29/15 in E.D. of Texas


Mach Speed Holdings, LLC
2100 McKinney Avenue, Suite 1501
Dallas, Texas 75201
Case filed 10/29/15 in E.D. of Texas
Case 3:19-cv-00176-JLS-LL Document 6 Filed 03/29/19 PageID.81 Page 8 of 10




                  EXHIBIT 2
TXEB Live Database V5.2.2                                                                                                         https://ecf.txeb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?163246
                        Case 3:19-cv-00176-JLS-LL Document 6 Filed 03/29/19 PageID.82 Page 9 of 10

                                                                                            United States Bankruptcy Court
                                                                                               Eastern District of Texas




         Notice of Bankruptcy Case Filing


         A bankruptcy case concerning the debtor(s) listed below was filed under Chapter 7 of the United States Bankruptcy Code, entered on
         10/30/2015 at 11:43 AM and filed on 10/30/2015.

         JLab, LLC
         711 Bishop Road
         Suite 280
         Plano, TX 75024
         Tax ID / EIN: XX-XXXXXXX




          The case was filed by the debtor's attorney:     The bankruptcy trustee is:

          Joe E. Marshall                                  Michelle Chow
          Marshall Law                                     6318 E. Lovers Lane
          3131 McKinney Avenue, Suite 600                  Dallas, TX 75214
          Dallas, TX 75204                                 (214) 521-6627
          (214) 579-9173
         The case was assigned case number 15-41920 to Judge Brenda T. Rhoades.

         In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against the debtor and the debtor's property. Under certain circumstances, the
         stay may be limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take other action in violation of the
         Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights in this case.

         If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our Internet home page www.txeb.uscourts.gov or at the Clerk's Office,
         Suite 300B, 660 North Central Expressway, Plano, TX 75074.

         You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth important deadlines.


                                                                                                               Jason K. McDonald
                                                                                                               Clerk, United States Bankruptcy Court


                                                                                                PACER Service Center
                                                                                                  Transaction Receipt
                                                                                                    03/29/2019 16:33:08
                                                                          PACER Login:      jmlorenzo:4288436:0    Client Code:       jlab
                                                                          Description:      Notice of Filing       Search Criteria:   15-41920
                                                                          Billable Pages:   1                      Cost:              0.10




1 of 2                                                                                                                                                                                      3/29/2019, 2:33 PM
TXEB Live Database V5.2.2                                     https://ecf.txeb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?163246
                Case 3:19-cv-00176-JLS-LL Document 6 Filed 03/29/19 PageID.83 Page 10 of 10




2 of 2                                                                                                  3/29/2019, 2:33 PM
